Citation Nr: 1713819	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for service-connected bilateral wrist fracture residuals.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from May 2003 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) in July 2012.  A transcript of this hearing is of record.  The VLJ who conducted the July 2012 hearing subsequently retired.  The Veteran was offered another hearing before a VLJ who would decide his case, but the offer letter was returned as undeliverable.  At the time of this decision, an administrative search for an alternate address has disclosed no other known current addresses.

In December 2015, the Board remanded the issues listed on the title page to the Agency of Original Jurisdiction (AOJ) for additional development.  The appeal is again REMANDED to the AOJ.


REMAND

The Board remanded this appeal in December 2015 for extraschedular consideration under 38 C.F.R. § 3.321(b) for service-connected bilateral wrist fracture residuals as well as extraschedular consideration for entitlement to TDIU under 38 C.F.R. § 4.16(b).  An April 2016 opinion from the Director of Compensation and Pension (C&P) determined that the Veteran was not entitled to TDIU as the medical evidence did not show that the Veteran would be unemployable in all environments, including a sedentary one, due solely to his service-connected disabilities.  The Director of C&P also found that extraschedular consideration under 38 C.F.R. § 3.321(b) was not warranted.

Here, the Veteran is service-connected for disabilities limiting use of both wrists.  A July 2011 VA examiner opined that these disabilities had significant effects on the Veteran's usual occupation of medic and firefighter.  Noted in this regard was that the Veteran could not use a chainsaw or do smoke jumps.  The February 2015 VA examiner opined that, due to the Veteran's condition, he would not be able to pull, push, hold over 10 pounds on repetitive occasions with his wrist; and that he would not be able to perform activities that demand palmar/dorsal wrist flexion.  

Additionally, the Veteran testified to performing some work involving folding t-shirts and pouring drinks, but only being capable of performing such work duties for 30 minutes at a time.  His overall level of education and occupational experience is unknown as he has not returned a VA Form 8940 (Veteran's Application for Increased Compensation Based on Unemployability).  However, the Board observes that the Veteran was homeless contemporaneous in time to when VA sent him notice for substantiating a TDIU claim.

The TDIU criteria refer to the ability to perform substantially gainful employment consistent with the Veteran's level of education, special training, and previous work experience.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  The term substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and an individual is not engaged in substantially gainful employment if annual income is below the poverty threshold for one person.  Bowling v. Principi, 15 Vet. App. 1, 7 (2001).  

Here, the opinion from the Director of C&P considers the Veteran's ability to perform sedentary employment, but does not discuss his ability to perform substantially gainful employment consistent with his level of education, special training, and previous work experience.  The United States Court of Appeals for Veterans Claims (CAVC) has held that an opinion of the Director of C&P concerning extraschedular consideration must be supported by an adequate reasons and bases that allows for judicial review.  Kuppamala v. McDonald, 27 Vet. App. 447, 455-56 (2015).  As an adequate reasons and bases discussing the full TDIU criteria has not been provided, the Board must return the C&P opinion as inadequate for rating purposes.

The Board notes that the Veteran has experienced periods of homelessness and, thus, has lacked a consistent mailing address.  It is pertinent to note that Congress has created the veterans' benefits system to be both "paternalistic" and "uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  On the other hand, "[t]he duty to assist in the development and adjudication of a claim is not a one way street" and a claimant has an obligation to assist in the development of his claim which includes providing information necessary to substantiate a claim as well as keeping VA apprised of a current address.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hyson v. Brown, 5 Vet. App. 262 (1993).  On remand, the Veteran should once again be provided an opportunity to submit a VA 8940 which may be necessary to substantiate his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Provide the Veteran a VA Form 8940 (Veteran's Application for Increased Compensation Based on Unemployability) and advise him that returning the requested information may be necessary to substantiate his claim.

2.  Associate with the claims folder records of the Veteran's VA treatment since October 2012.

3.  After completing any other development deemed necessary, return the Veteran's claim for an extraschedular rating under 38 C.F.R. § 3.321(b) for service-connected bilateral wrist fracture residuals, and entitlement to TDIU.  As required by Kuppamala v. McDonald, 27 Vet. App. 447, 455-56 (2015), the opinion must include adequate reasons and bases for extraschedular consideration under 38 C.F.R. § 3.321(b) which considers the combined effects of service-connected disabilities involving functional impairment of both wrists (including VA medical opinion that the Veteran would not be able to perform activities that demand palmar/dorsal wrist flexion as well as the Veteran's description of functional impairment with 30 minutes of use), and considers whether the Veteran has the ability to perform substantially gainful employment consistent with his level of education, special training, and previous work experience.

4.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and an appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

